...




                            :


                  ‘..d...



OFFICE OF TNE AmORN&   GENERAL   OF TEXA6
                 AU6TIN
,
tmlwor1    t    in Qu
           o nea o r
r uo b l*I.!
up o n tkn peyunnt

               FO cuoto from 34 TOan@ arlopntdMae, 1 11.1,p*
SMl
Bowteb;.       E. Pit MwWdO, ht'a;                If?. Cook, h&O 4


              ut1oa     for hfo O??laaI          lotaaHthra
     ti? et    whi6b baa bera ptuorlbo4 by l&w.               but
     a0 t0 uto              dab
                      ‘08 0rti0u                  10 u8tit.r
                                                           00 0b-
     l&atioa to gotfoam booms.                    of Us efflolal
     obatmotor,             PO stands*a 6080 my aonoftloial


     a 04la to r u*     4s*yoattrr, ia8oegro~-
     lmtl wit?& prl&*ia4lvl4c8lrto r-or u-
     dfl~~~;o~rv&                   f" ooarMo?eUon of tho
                                                     tlwroior~ sad
                                             lllantloa
     r 8.r arm 0 reuwa"9 t 4. 10 ubor Bo tall-
     etion  boocwo ot his ottlololpulbien to
     do the prr%halararl for ~WlcpIthb remr(l
     Iwo bun prodoe4.w
               .uaau the torego1Eg
                                 clutho*ltico,
                                            the UkLpI OS
aoteo or rwotdfa6             proooodlng8 or any porttin       thonoi   et
tEo roqUeO6 Ot   potoeaoOtht th&a th tricrl OUI~S; lf @w-
tdaieg  60 ntbuo     eutrtao tb OIURUU~~ kibfcli) pro8erib&
by t& o6atu6u,     the teportrr amy bo Laid to bo potfow
ma-dSlolh1 6utlso in whlohhe l8 a&lu ae lmtutory ob-
&hatfOO t. p.rtDM. T?wo I8 aooo eat art 18 ea7 osflrl~l
oq&olt~ 8htnhr loaOraoto r fth      itiftidwI0to t&o
                             ptii+*to
do wn
    inlh o ttb ~~            et o o u nso l da tfa g ttio tr ia l of l
                             a r g u wa to
.08@ *   mot.         MO&   UO ~OrfOr~Oh Ot t&O rOQU.Ot Of
                             #OPVfOU
the U&l oourt, thr affioor doer 6s rlthaut ls$eoktlon ot
M OdYl~ lr 6te    OMpoowtL0a* 8ta eo h e perforw l arnfoe
u o dr r hi8 l         lkd l~oldent
              ppolatment               to tlm otiloeof oftloirl
ooatt rbJmtt*r* ~8 a ito dl  ytdod,84othoro fnot tb r ofri-
OU 1O rbq‘dr06 tD $OrfOr* aOtVfea0 WIOtOrbf. ?+0lad &VOrtdJk-
la8 to 630 ttlnlbut out6leothe ommontoA 8tatotary dotlea,
to868 rlthio          the trial Omtt's dbo?otlim.



           w8tatutsoprosorlblag foes foe publfo
     oftlouo a t0 ltr io tl~
                          ooartmnbl wd Eo neo ,
     l r lg8tto tow uy ut   to&t b luplloatloa~
     fhrro thl8rt@it 1,.ldtt t0 louot+PPtioa, t&o
     &angwgo of t&o law wet bo owrtrw1;    ia ta*or
     of C&o RoYota8oat~.. . . .
          TEr &~ol~turo brriw prowrf’)~    t4. (iotter
                                                     la4
t11.4 WA* oe8powotl8,n et t4a Ofii.0 et offlol*lrow% to-
Bononble 8.   Rt    lUva&,      Att’m   I&. Cook, wo   5




                   APPROVEDMY     15, 1942

          tin-6
             ATTCiF,NEY
                      GENEXAL OF TFXAS




                                                           COYWrrrEC